 366DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDCindy and Harold F Fitzgerald d/b/a A 1 Wholesale Seamless GutteringandLocal 36, SheetMetal Workers International Association, AFL-CIO Case 14-CA-19008October 14 1988DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTUpon a charge filed by the Union on June 191987and an amended charge filed on July 271987 the General Counsel of the National LaborRelations Board issued a complaint on July 281987againstCindy and Harold F Fitzgeraldd/b/a A 1 Wholesale Seamless Guttering the Respondentalleging that it has violated Section8(a)(1) and (5) of the National Labor RelationsActAlthough properly served copies of thecharge and complaint the Respondent has failed toanswerOn September 22 1987 the General Counselfiled a Motion for Default Summary Judgment OnSeptember 28 1987 the Board issued an ordertransferring the proceeding to the Board and aNotice to Show Cause why the motion should notbe granted The Respondent filed no response OnAugust 25 1988 the Board issued a SupplementalNotice to Show Cause why the motion should notbe grantedThe Respondent again filed no response The allegations in the motion are thereforeundisputedThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelRuling on Motion for Default SummaryJudgmentSection 102 20 of the Board s Rules and Regulations provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaintunless good cause is shown The complaint statesthat unless an answer is filed within 14 days ofserviceall the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the BoardFurther the undisputed allegations in the Motion for Summary Judgment disclose that the General Counsel by letters datedAugust 12 and 18 1987 notified the Respondentthat unless an answer was received immediately aMotion for Summary Judgment would be filedIn the absence of good cause being shown forthe failure to file a timely answer we grant theGeneral Counsels Motion for Default SummaryJudgmentOn the entire record the Board makes the followingFINDINGS OF FACTIJURISDICTIONThe Respondent a Missouri partnership is engaged in the nonretail distribution and installationof seamless guttering at its facility in PevelyMissours In the course of its operations the Respondent annually performs services valued in excess of$50 000 in States other than the State of MissouriDuring the 12 month period ending June 30 1987theRespondent purchased and received at itsPevelyMissouri facility products goods and materials valued in excess of $50 000 from other enterprises located within the State of Missouri each ofwhich other enterprises had received the productsgoods andmaterialsdirectly from points outsidethe State of MissouriWe find that the Respondentisan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatthe Union is a labor organization within the meaning of Section 2(5) of the ActIIALLEGED UNFAIR LABOR PRACTICESSince about March 18 1987 a majority of theRespondents employees in the unit designated theUnion as their collective bargaining representativeSince about March 27 1987 the Respondent hasrecognized the Union as the employees representativeRecognition has been embodied in a letter ofagreement binding the Respondent to a collectivebargaining agreement effective until April 30 1989The unit of employees set forth in the collectivebargaining agreement between the Respondent andthe Union is a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act iAt all times since March 18 1987 and at all material times since the Respondent signed the letterof agreement the Union by virtue of Section 9(a)of the Act has been and is the exclusive representative of the unit for the purposes of collective bargaining with respect to rates of pay wages hoursof employment and other terms and conditions ofemploymentSince about April 30, 1987 and continuing todate the Respondent has been and is failing andrefusing to comply with the terms and provisionsof the current collective bargaining agreement bythe following acts and conduct (1) failing and refusing to pay to its employees in the unit the wage1The unit descriptionis set out in the agreementbut wasnot includedin the pleadings291NLRB No 58 A I SEAMLESS GUTTERINGrates and overtime pay set forth in the agreement(2) failing and refusing to make fringe benefit contributions to the appropriate fringe benefit funds onbehalf of the employees in the unit 2 and (3) failingand refusing to file periodic fringe benefit reportswith the Union By these acts the Respondent hasrepudiated the collective bargaining agreementOn June 22 1987 the Union by its attorney requested the Respondent to furnish it with certaininformationThe requested information consistedof written reports listing the Respondents sheetmetal employees and the amount of money that theRespondent owed to the trust funds Since June 221987 the Respondent has failed and refused andcontinues to fail and refuse to furnish the Unionwith the requested information The information isnecessary for and relevant to the Union s performance of its function as the exclusive collective bargaining representativeBased on the above we find that the Respondent since April 30 1987 has failed to comply withthe terms and provisions of the collective bargaining agreement has failed to furnish the Union withinformation necessary and relevant to the Union srole as collective bargaining agent and has therebyviolated Section 8(a)(5) and (1) of the Act 3CONCLUSIONS OF LAW1By failing and refusing to comply with theterms and provisions of the collective bargainingagreement the Respondent has refused to bargaincollectivelywith the Union and thereby has engaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the Act2By failing and refusing to supply the Unionwith necessary and relevant information the Respondent has engaged in unfair labor practices offecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the ActREMEDYHaving found that the Respondent has engagedin certain unfair labor practiceswe shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct 42 Theseterms and conditions are mandatorysubjectsof bargaining3In light of our conclusion that the Respondent violated Sec 8(a)(5)and (1) we find it unnecessary to pass on the General Counsels motionconcerning the independent 8(a)(1) allegation in the complaintThis allegation is redundant being grounded on the identical facts that supportthe 8(a)(5) and(1) violations4 The General Counsel requested a visitatonal provision subject to thesupervision of the United States court of appeals enforcing this OrderUnder the circumstances of this case we find it unnecessary See Cherokee Marine Terminal287 NLRB 1080 (1988)367We shall order the Respondent to file periodicfringe benefit reports with the UnionWe shall alsoorder the Respondent to provide the Union on requestwith information necessary for collectivebargainingHaving found that the Respondent violated Section 8(a)(5) and (1) of the Act by failing to give fullforce and effect to the wages and overtime provisions of the collective bargaining agreement theRespondent will be ordered to make all bargainingunit employees adversely affected by these actionswhole for losses incurred by virtue of these actions5 in themanner setforth inOgle ProtectionService 183 NLRB 682 (1970) with interest on anyamount due paid in the manner prescribed inNewHorizons for the Retarded 6Having further found that the Respondent violated Section 8(a)(5) and (1) of the Act by failing andrefusing to make fringe benefit contributions to theappropriate fringe benefit fundswe shall order theRespondent to make whole its unit employees bymaking all contributions that have not been paidand that would have been paid but for the Respondent s unlawful discontinuance of the paymerits 7 In addition the Respondent shall reimburseunit employees for any expenses ensuing from theRespondents failure to make such required payments8 as set forth inKraft Plumbing252 NLRB891 fn 2 (1980) enfd 661 F 2d 940 (9th Cir 1981)such amounts to be computed in the manner setforth inOgle Protection Servicesuprawith interestas prescribed inNew Horizons for the Retardedsupra and to post an appropriate noticeORDERThe National Labor Relations Board orders thatthe Respondent Cindy and Harold F Fitzgeraldd/b/a A 1 Wholesale Seamless Guttering PevelyMissouri its partners officers agents successorsand assigns shall1Cease and desist from(a)Refusing to bargain with Local 36 SheetMetalWorkers InternationalAssociationAFL-CIO by failing to abide by the terms and provisionsof the collectivebargaining agreementby failingand refusing to pay to its unit employees the wagerates and overtime pay set forth in the agreementby failing and refusing to make fringe benefit con5 SeeNeosho Paper Products286 NLRB No 64 (Sept 30 1987) (notreportedin Board Volumes)5 283 NLRB 1173 (1987) Interest will be computed at the short termFederal ratefor theunderpaymentof taxesas setout in the 1986 amendment to 26 U S C § 6621rAnyinterest applicable to such delinquent paymentsshall be paid inaccordancewith the criteriaset forth inMerryweather Optical Co 240NLRB 1213 (1979)8 SeeAdirondack Foundries286 NLRB 263(1987) 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtributions to the appropriate fringe benefit funds onbehalf of the unit employees and by failing and refusing to file periodic fringe benefit reports withthe Union(b)Refusing to provide the Union with information necessary for collective bargaining(c) In any like or related manner interferingwith restraining or coercing employees in the exercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action necessary to effectuate the policies of the Act(a)Give full force and effect to the wage andovertime provisions and the provisions for filingfringe benefit contributions and reports of the current collective bargaining agreement(b)Make any bargaining unit employee adversely affected by the actions found unlawful in the decisionwhole for any loss suffered as a result ofsuch actions in the manner set forth in the remedysection of this decision(c)Make whole the unit employees by abidingby the collective bargaining agreement and bymaking delinquent fringe benefit contributions tothe appropriate fringe benefit funds on behalf ofthe unit employees and by reimbursing them forany expenses ensuing from the Respondents unlawful failure tomake such payments in themanner set forth in the remedy section of this decilion(d) On request provide the Union with information necessary for collective bargaining that wasrequested on June 22 1987(e)Preserve and on request make available toagents of the National Labor Relations Board forexaminationand copying all records that areneeded to analyze and determine the amounts ofmoney due under the terms of the Board s Order(f)Post at its facility in PevelyMissouri copiesof the attached notice markedAppendix 9Copies of the notice on forms provided by the RegionalDirector for Region 14 after being signedby the Respondents authorized representativeshallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonablesteps shall be taken by the Respondentto ensure that the notices are not altered defacedor covered by any othermaterial9 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Postedby Order ofthe NationatLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United StatesCourtof Appeals Enforcing an Order of the NationalLabor Relations Board(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelationsBoard has foundthatwe violated the NationalLaborRelations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with Local 36SheetMetalWorkers InternationalAssociationAFL-CIOas the exclusive representative of theemployees in the bargaining unit by ceasing toabide by the collective bargaining agreement byfailing and refusing to pay our unit employees thewage rates and overtime pay set forth in the agreement by failing and refusing to make fringe benefitcontributions to the appropriate fringe benefitfunds on behalf of our employees in the unit andby failing and refusing to file periodic fringe benefit reports with the UnionWE WILL NOTfail to provide the Union with information necessary for collective bargainingWE WILL NOTinany like or related mannerinterferewith restrain or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL givefull force and effect to the wageand overtime provisions of the current collectivebargaining agreementWE WILLmake any bargaining unit employeesadversely affected by our violationsof the Actwhole for any loss of earningsWE WILL make whole our unit employees bypaying all delinquent fringe benefit contributionsrequired by our collective bargaining agreementwith the Union and by reimbursing our unit employees for any expenses ensuing from the failureto make such paymentsWE WILLfilewith the Union the fringe benefitreportsWE WILL on request furnish the above Unionwith the information it requested on June 22 1987the information being relevant and necessary to itsrole as the exclusive bargaining representative ofthe employees in the bargaining unitCINDY AND HAROLD F FITZGERALDD/B/A A 1 WHOLESALE SEAMLESSGUTTERING